Title: To Thomas Jefferson from Henry Dearborn, 6 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            War DepartmentJanuary 6th. 1809.
                        
                        I have the honor of proposing for your approbation Ensign Milo Mason of the fourth Regiment of Infantry, Cadets Christopher Vandeventer, Solomon G Conklin, & Augustus W. Magee and/or John Erving Junr. of Massachusetts / and John Fitzgerald of Maryland, to be appointed Second Lieutenants in the Regiment of Artillerists in the service of the United States
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    